UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-22363 Oppenheimer SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 6803 S. Tucson Way Centennial, Colorado 80112-3924 (Address of principal executive offices)(zip code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, New York 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1.Statements of Investments. Oppenheimer SteelPath MLP Select 40 Fund STATEMENT OF INVESTMENTS – As of 08/29/2014* (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 107.8% Coal — 1.5% Alliance Holdings GP LP $ Alliance Resource Partners LP Total Coal Diversified — 11.2% Enterprise Products Partners LP ONEOK Partners LP Williams Partners LP Total Diversified Exploration & Production — 0.2% EV Energy Partners LP Gathering/Processing — 29.9% Access Midstream Partners LP American Midstream Partners LP Compressco Partners LP Crestwood Midstream Partners LP DCP Midstream Partners LP Enable Midstream Partners LP EnLink Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Midcoast Energy Partners LP 1 Regency Energy Partners LP Summit Midstream Partners LP Targa Resources Partners LP Western Gas Equity Partners LP Western Gas Partners LP Total Gathering/Processing Marine — 4.7% GasLog Partners LP Seadrill Partners LLC Teekay LNG Partners LP Total Marine Natural Gas Pipelines — 21.6% El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP EQT Midstream Partners LP Spectra Energy Partners LP Tallgrass Energy Partners LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 38.7% Buckeye Partners LP Delek Logistics Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP MPLX LP NGL Energy Partners LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP PBF Logistics LP Plains All American Pipeline LP Sunoco Logistics Partners LP Susser Petroleum Partners LP 1 Tesoro Logistics LP TransMontaigne Partners LP Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $2,342,350,532) Common Stock — 6.1% Diversified — 2.3% TerraForm Power, Inc., Class A 2 Williams Cos., Inc. Total Diversified Marine — 3.8% Dorian LPG, Ltd. 2 GasLog, Ltd. Golar LNG Partners LP Teekay Offshore Partners LP Total Marine Total Common Stock (identified cost $182,242,339) Short-Term Investments — 0.5% Money Market — 0.5% Fidelity Treasury Portfolio , 0.010% 3 Total Short-Term Investments (identified cost $18,448,764) Total Investments — 114.4% (identified cost $2,543,041,635) Liabilities In Excess of Other Assets — (14.4)% ) Net Assets -— 100.0% $ LLC- Limited Liability Company LP – Limited Partnership * August 29, 2014 represents the last business day of the Fund’s quarterly period.See accompanying notes. 1. Is or was an affiliate, as defined by the Investment Company Act of 1940, at or during the period ended August 29, 2014, by virtue of the Fund owning at least 5% of the voting securities of the issuer. Transactions during this period in which the issuer was an affiliate are as follows: Shares Gross Gross Shares 29-Nov-13 Additions Reductions 29-Aug-14 Midcoast Energy Partners LP ) Susser Petroleum Partners LP –– –– Realized Value Distributions Gain/(Loss) Midcoast Energy Partners LP Susser Petroleum Partners LP –– 2. Non-income producing. 3. Variable rate security; the coupon rate represents the rate at August 29, 2014. Oppenheimer SteelPath MLP Alpha Fund STATEMENT OF INVESTMENTS – As of 08/29/2014* (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 106.0% Diversified — 11.9% Enterprise Products Partners LP $ ONEOK Partners LP Westlake Chemical Partners LP 1 Williams Partners LP Total Diversified Gathering/Processing — 27.3% Access Midstream Partners LP DCP Midstream Partners LP MarkWest Energy Partners LP Regency Energy Partners LP Summit Midstream Partners LP Targa Resources Partners LP Western Gas Partners LP Total Gathering/Processing Marine — 4.7% Seadrill Partners LLC 2 Transocean Partners LLC 1 Total Marine Natural Gas Pipelines — 21.8% Energy Transfer Equity LP Energy Transfer Partners LP EQT Midstream Partners LP Spectra Energy Partners LP TC Pipelines LP 2 Total Natural Gas Pipelines Petroleum Transportation — 40.3% Buckeye Partners LP Genesis Energy LP Holly Energy Partners LP 2 Magellan Midstream Partners LP NGL Energy Partners LP 2 NuStar Energy LP NuStar GP Holdings LLC 2 Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TransMontaigne Partners LP 2 Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $3,780,797,840) Common Stock — 5.6% Diversified — 5.6% ONEOK, Inc. Williams Cos., Inc. Total Diversified Total Common Stock (identified cost $241,509,427) Short-Term Investments — 0.7% Money Market — 0.7% Fidelity Treasury Portfolio, 0.010% 3 Total Short-Term Investments (identified cost $34,848,343) Total Investments — 112.3% (identified cost $4,057,155,610) Liabilities In Excess of Other Assets — (12.3)% ) Net Assets -— 100.0% $ LLC- Limited Liability Company LP – Limited Partnership * August 29, 2014 represents the last business day of the Fund’s quarterly period.See accompanying notes. 1. Non-income producing. 2. Is or was an affiliate, as defined by the Investment Company Act of 1940, at or during the period ended August 29, 2014, by virtue of the Fund owning at least 5% of the voting securities of the issuer.Transactions during this period in which the issuer was an affiliate are as follows: Shares Gross Gross Shares 29-Nov-13 Additions Reductions 29-Aug-14 Holly EnergyPartners LP - ) NGL Energy Partners LP ) Nustar GP Holdings LLC - - Seadrill Partners LLC - - TC Pipelines LP - TransMontaigne Partners LP ) Realized Value Distributions Gain/(Loss) Holly EnergyPartners LP NGL Energy Partners LP ) Nustar GP Holdings LLC - Seadrill Partners LLC - TC Pipelines LP - TransMontaigne Partners LP 3. Variable rate security; the coupon rate represents the rate at Aug 29, 2014. Oppenheimer SteelPath MLP Income Fund STATEMENT OF INVESTMENTS – As of 08/29/2014* (Unaudited) Description Shares or Principal Amount Fair Value Master Limited Partnership Shares — 102.4% Coal — 0.1% Foresight Energy LP $ Diversified — 8.1% Williams Partners LP Gathering/Processing — 27.4% American Midstream Partners LP 1 Compressco Partners LP 1 Crestwood Midstream Partners LP 1 EnLink Midstream Partners LP Exterran Partners LP 1 Midcoast Energy Partners LP 1 Regency Energy Partners LP Southcross Energy Partners LP 1 Targa Resources Partners LP USA Compression Partners LP 1 Total Gathering/Processing Marine — 6.8% Dynagas LNG Partners LP GasLog Partners LP 2 Golar LNG Partners LP KNOT Offshore Partners LP Seadrill Partners LLC Teekay LNG Partners LP Teekay Offshore Partners LP Total Marine Natural Gas Pipelines — 23.5% El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP TC Pipelines LP 1 Total Natural Gas Pipelines Petroleum Transportation — 30.3% Arc Logistics Partners LP 1 Buckeye Partners LP Enbridge Energy Partners LP Global Partners LP 1 Holly Energy Partners LP Lehigh Gas Partners LP 1 Martin Midstream Partners LP 1 NGL Energy Partners LP NuStar Energy LP 1 Sprague Resources LP 1 TransMontaigne Partners LP Total Petroleum Transportation Propane — 6.2% Amerigas Partners LP Ferrellgas Partners LP Suburban Propane Partners LP Total Propane Total Master Limited Partnership Shares (identified cost $3,652,428,900) Common Stock — 1.9% Diversified — 0.1% Abengoa Yield PLC 2 Total Diversified Marine — 0.4% North Atlantic Drilling, Ltd. Petroleum Transportation — 1.4% Enbridge Energy Management LLC 2 Total Common Stock (identified cost $70,182,577) Preferred Stock — 0.4% Marine — 0.4% Teekay Offshore Partners, 7.25% Total Preferred Stocks (identified cost $19,163,750) Private Investment in Public Equity — 0.5% Gathering/Processing — 0.5% American Midstream Pipe Units 2,3 Total Private Investment in Public Equity (identified cost $23,187,213) Short-Term Investments — 3.2% Money Market — 3.2% Fidelity Treasury Portfolio , 0.010% 4 Total Short-Term Investments (identified cost $149,386,499) Total Investments — 108.4% (identified cost $3,914,348,939) Liabilities In Excess of Other Assets — (8.4)% ) Net Assets -— 100.0% $ LLC -— Limited Liability Company LP -— Limited Partnership * August 29, 2014 represents the last business day of the Fund’s quarterly period.See accompanying notes. 1. Is or was an affiliate, as defined by the Investment Company Act of 1940, at or during the period ended August 29, 2014, by virtue of the Fund owning at least 5% of the voting securities of the issuer.Transactions during this period in which the issuer was an affiliate are as follows: Shares Gross Gross Shares 29-Nov-13 Additions Reductions 29-Aug-14 American Midstream Partners LP - Arc Logistics Partners LP - Compressco Partners LP - Crestwood Midstream Partners LP - Exterran Partners LP - Global Partners LP - - Lehigh Gas Partners LP - Martin Midstream Partners LP - Midcoast Energy Partners LP - Nustar Energy LP - Southcross Energy Partners LP - Sprague Resources LP - TC Pipelines LP - USA Compression Partners LP - Realized Value Distributions Gain/(Loss) American Midstream Partners LP - Arc Logistic Partners LP - Compressco Partners - - Creastwood Midstream Partners LP - Exterran Partners LP - Global Partners LP - Lehigh Gas Partners LP - Martin Midstream Partners LP - Midcoast Energy Partners - Nustar Energy LP - Southcross Energy Partners LP - Sprague Resources LP - TC Pipelines LP - USA Compression Partners LP - 2. Non-income producing. 3. Represents securities sold under Rule 144A, which are exempt from registration under the Securities Act of 1933, as amended.These securities have been determined to be liquid under the guidelines established by the Board of Trustees.These securities, acquired on August 18, 2014 for $23,187,213 amount to $23,279,306 or 0.5% of the Fund’s net assets as of August 29, 2014. 4. Variable rate security; the coupon rate represents the rate at August 29, 2014. Oppenheimer SteelPath MLP Alpha Plus Fund STATEMENT OF INVESTMENTS – As of 08/29/2014* (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 130.9% Diversified — 14.8% Enterprise Products Partners LP 1 $ ONEOK Partners LP 1 Westlake Chemical Partners LP 2 Williams Partners LP 1 Total Diversified Gathering/Processing — 33.6% Access Midstream Partners LP 1 DCP Midstream Partners LP 1 MarkWest Energy Partners LP 1 Regency Energy Partners LP 1 Summit Midstream Partners LP 1 Targa Resources Partners LP 1 Western Gas Partners LP 1 Total Gathering/Processing Marine — 5.8% Seadrill Partners LLC 1 Transocean Partners LLC 2 Total Marine Natural Gas Pipelines — 27.0% Energy Transfer Equity LP 1 Energy Transfer Partners LP 1 EQT Midstream Partners LP 1 Spectra Energy Partners LP 1 TC Pipelines LP 1 Total Natural Gas Pipelines Petroleum Transportation — 49.7% Buckeye Partners LP 1 Genesis Energy LP 1 Holly Energy Partners LP 1 Magellan Midstream Partners LP 1 NGL Energy Partners LP 1 NuStar Energy LP NuStar GP Holdings LLC 1 Plains All American Pipeline LP 1 Sunoco Logistics Partners LP 1 Tesoro Logistics LP 1 TransMontaigne Partners LP 1 Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $388,160,568) Common Stock — 6.9% Diversified — 6.9% ONEOK, Inc. 1 Williams Cos., Inc. Total Diversified Total Common Stock (identified cost $22,822,161) Short-Term Investments — 0.6% Money Market — 0.6% Fidelity Treasury Portfolio, 0.010% 3 Total Short-Term Investments (identified cost $2,168,868) Total Investments — 138.4% (identified cost $413,151,597) Liabilities In Excess of Other Assets — (38.4)% ) Net Assets -— 100.0% $ LLC- Limited Liability Company LP – Limited Partnership * August 29, 2014 represents the last business day of the Fund’s quarterly period.See accompanying notes. 1. As of August 29, 2014, all or a portion of the security has been pledged as collateral for a Fund loan.The market value of the securities in the pledged account totaled $237,641,964 as of August 29, 2014.The loan agreement requires continuous collateral whether the loan has a balance or not. 2. Non-income producing. 3. Variable rate security; the coupon rate represents the rate at August 29, 2014. Oppenheimer SteelPath MLP Funds Trust STATEMENTS OF INVESTMENTS August 29, 2014 (Unaudited)* Notes to Statements of Investments Quarterly Periods.The last day of the Funds’ quarterly period was the last day the New York Stock Exchange was open for trading.The Funds financial statements have been presented through that date to maintain consistency with the Funds’ net asset value calculation used for shareholders transactions.The last day of the Funds’ fiscal year was the last day the New York Stock Exchange was open for trading.The Funds financial statements have been presented through that date to maintain consistency with the Funds’ net asset value calculation used for shareholders transactions. Master Limited Partnerships (“MLPs”).MLPs issue common units that represent an equity ownership interest in a partnership and provide limited voting rights. MLP common units are registered with the Securities and Exchange Commission (“SEC”), and are freely tradable on securities exchanges such as the NYSE and the NASDAQ Stock Market (“NASDAQ”), or in the over-the-counter (“OTC”) market. An MLP consists of one or more general partners, who conduct the business, and one or more limited partners, who contribute capital. MLP common unit holders have a limited role in the partnership’s operations and management. The Fund, as a limited partner, normally would not be liable for the debts of the MLP beyond the amounts the Fund has contributed, but would not be shielded to the same extent that a shareholder of a corporation would be. In certain circumstances creditors of an MLP would have the right to seek return of capital distributed to a limited partner. This right of a MLP’s creditors would continue after the Fund sold its investment in the MLP. Concentration Risk Under normal circumstances, the Fund intends to invest at least 90% of its total assets in securities of MLP’s, which are subject to certain risks, such as supply and demand risk, depletion and exploration risk, commodity pricing risk, acquisition risk, and the risk associated with the hazards inherent in midstream energy industry activities. Securities Valuation The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (the “Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for trading. The Funds’ Board has adopted procedures for the valuation of the Funds’ securities and has delegated the day-to-day responsibility for valuation determinations under those procedures to the Manager. The Manager has established a Valuation Committee which is responsible for determining a “fair valuation” for any security for which market quotations are not “readily available.” The Valuation Committee’s fair valuation determinations are subject to review, approval and ratification by the Funds’ Board at the next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. Valuation Methods and Inputs Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. The following methodologies are used to determine the market value or the fair value of the types of securities described below: * August 29, 2014 represents the last business day of the Fund's quarterly period. Securities traded on a registered U.S. securities exchange (including exchange-traded derivatives other than futures and futures options) are valued based on the last sale price of the security reported on the principal exchange on which it is traded, prior to the time when the Fund’s assets are valued. In the absence of a sale, the security is valued at the last sale price on the prior trading day, if it is within the spread of the current day’s closing “bid” and “asked” prices, and if not, at the current day’s closing bid price. A security of a foreign issuer traded on a foreign exchange but not listed on a registered U.S. securities exchange is valued based on the last sale price on the principal exchange on which the security is traded, as identified by the third party pricing service used by the Manager, prior to the time when the Fund’s assets are valued. If the last sale price is unavailable, the security is valued at the most recent official closing price on the principal exchange on which it is traded. If the last sales price or official closing price for a foreign security is not available, the security is valued at the mean between the bid and asked price per the exchange or, if not available from the exchange, obtained from two dealers. If bid and asked prices are not available from either the exchange or two dealers, the security is valued by using one of the following methodologies (listed in order of priority); (1)using a bid from the exchange, (2)the mean between the bid and asked price as provided by a single dealer, or (3)a bid from a single dealer. Shares of a registered investment company that are not traded on an exchange are valued at that investment company’s net asset value per share. Corporate and government debt securities (of U.S. or foreign issuers) and municipal debt securities, event-linked bonds, loans, mortgage-backed securities, collateralized mortgage obligations, and asset-backed securities are valued at the mean between the “bid” and “asked” prices utilizing evaluated prices obtained from third party pricing services or broker-dealers who may use matrix pricing methods to determine the evaluated prices. Short-term money market type debt securities with a remaining maturity of sixty days or less are valued at cost adjusted by the amortization of discount or premium to maturity (amortized cost), which approximates market value. Short-term debt securities with a remaining maturity in excess of sixty days are valued at the mean between the “bid” and “asked” prices utilizing evaluated prices obtained from third party pricing services or broker-dealers. Structured securities, swaps, swaptions, and other over-the-counter derivatives are valued utilizing evaluated prices obtained from third party pricing services or broker-dealers. A description of the standard inputs that may generally be considered by the third party pricing vendors in determining their evaluated prices is provided below. Security Type Standard inputs generally considered by third-party pricing vendors Corporate debt, government debt, municipal, mortgage-backed and asset-backed securities Reported trade data, broker-dealer price quotations, benchmark yields, issuer spreads on comparable securities, the credit quality, yield, maturity, and other appropriate factors. Loans Information obtained from market participants regarding reported trade data and broker-dealer price quotations. Event-linked bonds Information obtained from market participants regarding reported trade data and broker-dealer price quotations. Structured securities Relevant market information such as the price of underlying financial instruments, stock market indices, foreign currencies, interest rate spreads, commodities, or the occurrence of other specific events. If a market value or price cannot be determined for a security using the methodologies described above, or if, in the “good faith” opinion of the Manager, the market value or price obtained does not constitute a “readily available market quotation,” or a significant event has occurred that would materially affect the value of the security the security is fair valued either (i)by a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Valuation Committee and the Fund’s Board or (ii)as determined in good faith by the Manager’s Valuation Committee. The Valuation Committee considers all relevant facts that are reasonably available, through either public information or information available to the Manager, when determining the fair value of a security. Fair value determinations by the Manager are subject to review, approval and ratification by the Fund’s Board at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. Those fair valuation standardized methodologies include, but are not limited to, valuing securities at the last sale price or initially at cost and subsequently adjusting the value based on: changes in company specific fundamentals, changes in an appropriate securities index, or changes in the value of similar securities which may be further adjusted for any discounts related to security-specific resale restrictions. When possible, such methodologies use observable market inputs such as unadjusted quoted prices of similar securities, observable interest rates, currency rates and yield curves. The methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. To assess the continuing appropriateness of security valuations, the Manager, or its third party service provider who is subject to oversight by the Manager, regularly compares prior day prices, prices on comparable securities, and sale prices to the current day prices and challenges those prices exceeding certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, whether through a standardized fair valuation methodology or a fair valuation determination, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. Classifications Each investment asset or liability of the Fund is assigned a level at measurement date based on the significance and source of the inputs to its valuation. Various data inputs are used in determining the value of each of the Fund’s investments as of the reporting period end. These data inputs are categorized in the following hierarchy under applicable financial accounting standards: • Level 1—unadjusted quoted prices in active markets for identical assets or liabilities (including securities actively traded on a securities exchange) • Level 2—inputs other than unadjusted quoted prices that are observable for the asset or liability (such as unadjusted quoted prices for similar assets and market corroborated inputs such as interest rates, prepayment speeds, credit risks, etc.) • Level 3—significant unobservable inputs (including the Manager’s own judgments about assumptions that market participants would use in pricing the asset or liability). The inputs used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Oppenheimer SteelPath MLP Select 40 Fund* Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Master Limited Partnership Shares $ $
